Remark
	This Office action has been issued in response to amendments filed on 06/30/2020.
Examiner’s amendments
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mr. K. Brian Bathurst on February 9, 2021 .
The application has been amended claims as follows:
1. (Currently amended) A method for detecting a gunshot in a physical space, the method comprising: 
receiving at a computing device in communication with a particulate sensor, that the particulate sensor located in a physical space has detected an increase in particulate matter above a predetermined threshold in the physical space;
determining, by the computing device, that the detected increase in particulate matter is  due to a gunshot; 
based on the determination, transmitting an indication about the gunshot from the computing device to an administrative user computing device, the indication comprising an identifier for the particulate sensor that detected the increase in particulate matter; and mapping by the administrative user computing device, the indication about the gunshot to an electronic interactive map of the physical space.
12. (Currently amended) A system comprising:
at least one particulate sensor configured to detect an increase  that is above a predetermined threshold in the physical space; 
a communication network;
an interactive electronic map for the physical space displayed on an administrative computing device with a known marked location for each of the sensors; and 
a processor configured to execute instructions to: receive information from the at least one particulate sensor regarding the detected change in ambient particulate matter in the physical space; 
determine the detected change in ambient particulate matter in the physical space is which includes at least one of a gunshot, explosion, or a fire; and
transmit information regarding the physical threat detected in the physical space to the administrative user computing device.
16. (canceled ) 


Allowable Subject Matter
	Claims 1-15,17-20 are allowable.

	The following is an examiner’s statement of reasons for allowance: At the time of this invention, prior art such as Overcast (US Pub No. 20160209390) directed to system and device for detecting the nearfield presence of gunfire and/or explosions by evaluating the acoustic energy and the instantaneous change of localized air pressure when a gun is discharged or an explosive device detonated.

 This in view of the other limitations of claim 1 result in the claimed invention being novel and non-obvious.  Similarly for claims 12.  Accordingly claims 1-15,17-20 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Munear Akki whose telephone number is (571) 272-3428.  The examiner can normally be reached on 8:00-4:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Kuntz can be reached on (571) 272-7499.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from 

/MUNEAR T AKKI/Primary Examiner, Art Unit 2687